Citation Nr: 0105913	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971 and from October 1974 to April 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
evaluation for hepatitis A.  


FINDINGS OF FACT

1.  The medical evidence shows no current symptoms 
attributable to hepatitis A.  

2.  The evidence does not show any efforts to obtain a job 
since service or of treatments for hepatitis A since 1975.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
A are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained medical records from the 
identified health care providers, and the veteran filed lay 
statements with the RO.  Although the veteran failed to show 
good cause for missing a scheduled August 1997 VA 
examination, after which a claim for increase would 
ordinarily be denied, the claim will be decided on the 
evidence of record because he did appear at an April 1999 VA 
examination.  See 38 C.F.R. § 3.655(b) (2000).  The RO 
accommodated the veteran's day-of-the hearing request to 
reschedule a June 2000 hearing and the representative's 
August 2000 request to reschedule a September 2000 hearing to 
later in the same month.  The RO mailed notices of the 
earlier and later September 2000 hearings to the veteran at 
his last known address, with copies to his representative.  
38 C.F.R. § 19.76 (2000).  Although the notices were not 
returned in the mail, the veteran failed to appear at the 
later September 2000 hearing.  The veteran and his 
representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2000).  The VA 
has fulfilled its duty to assist the veteran.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused increased impairment in earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R., Part 4 (2000).  The Board will determine whether 
an initial compensable rating is warranted under the 
schedular and extraschedular criteria applicable to the 
digestive system.  See 38 C.F.R. Part 4, § 4.114 (2000).  

The veteran's hepatitis A disability will be evaluated under 
the schedular criteria of Diagnostic Code 7345.  Infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy 
warrants a 100 percent evaluation.  Infectious hepatitis with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warrants a 60 percent evaluation.  Infectious hepatitis with 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warrants a 30 percent evaluation.  Infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.  Healed, nonsymptomatic infectious hepatitis 
warrants a noncompensable evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).  

An initial compensable evaluation is not warranted because 
the medical evidence does not show symptoms of active 
hepatitis A.  The veteran's September 1997 claim shows that 
he was treated one time for acute hepatitis A in 1975, over 
25 years ago.  While treated for other ailments at a VA 
Medical Center in 1997, the veteran reported absolutely no 
hepatitis A symptoms; nor did examiners note any.  In April 
1999, the veteran appeared healthy and admitted that he had 
been fairly healthy.  He had no jaundice, his liver was not 
enlarged, and a VA examiner found no residual damage in the 
liver.  Although the veteran subjectively complained of 
gastrointestinal disturbances, the April 1999 VA examiner 
attributed the veteran's nervous stomach complaints to mild 
gastroesophageal reflux disease, which is not a service-
connected disability.  All but one of the liver tests was 
normal in April 1999, and the VA examiner attributed the 
single abnormal test result to daily alcohol consumption.  

Moreover, an initial compensable evaluation is not warranted 
for the veteran's nonsymptomatic hepatitis A under the 
schedular criteria.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence did not reflect that the degree of 
disability more nearly approximated the criteria for a 
compensable evaluation.  His disability was more consistent 
with the criteria for a noncompensable evaluation.  Further, 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2000).  The evidence does not show that 
the veteran's nonsymptomatic hepatitis A would markedly 
interfere with employment or cause frequent hospitalizations.  
Although the veteran has not worked since service, the record 
does not show the loss of a job or missed days of work 
because there is no evidence of any efforts to obtain a job.  
The evidence does not show frequent hospitalizations because 
the veteran was last treated for hepatitis A in 1975.  
Referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis A is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

